IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                             September 2020 Term
                                _____________                      FILED
                                                               October 16, 2020
                                 No. 19-0636                       released at 3:00 p.m.
                                                               EDYTHE NASH GAISER, CLERK
                                _____________                  SUPREME COURT OF APPEALS
                                                                    OF WEST VIRGINIA

                     LAWYER DISCIPLINARY BOARD,
                              Petitioner

                                        V.

                         SCOTT A. CURNUTTE,
                               Respondent
            ________________________________________________

                        Lawyer Disciplinary Proceeding
                                No. 18-01-033

     LAW LICENSE SUSPENDED AND OTHER SANCTIONS IMPOSED
          ________________________________________________

                        Submitted: September 22, 2020
                           Filed: October 16, 2020

Rachael L. Fletcher Cipoletti                Scott A. Curnutte
Chief Lawyer Disciplinary Counsel            Curnutte Law
Andrea J. Hinerman                           Elkins, West Virginia
Senior Lawyer Disciplinary Counsel           Self-Represented Litigant
Office of Lawyer Disciplinary Counsel
Charleston, West Virginia
Attorneys for the Petitioner


JUSTICE JENKINS delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT



              1.     “This Court is the final arbiter of legal ethics problems and must make

the ultimate decisions about public reprimands, suspensions[,] or annulments of attorneys’

licenses to practice law.” Syllabus point 3, Committee on Legal Ethics v. Blair, 174 W. Va.
494, 327 S.E.2d 671 (1984).



              2.     “A de novo standard applies to a review of the adjudicatory record

made before the [Hearing Panel Subcommittee (‘HPS’) of the Lawyer Disciplinary Board]

as to questions of law, questions of application of the law to the facts, and questions of

appropriate sanctions; this Court gives respectful consideration to the [HPS’s]

recommendations while ultimately exercising its own independent judgment. On the other

hand, substantial deference is given to the [HPS’s] findings of fact, unless such findings

are not supported by reliable, probative, and substantial evidence on the whole record.”

Syllabus point 3, Committee on Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377

(1994).



              3.     “[W]here the parties enter into stipulations of fact, the facts so

stipulated will be considered to have been proven as if the party bearing the burden of proof

has produced clear and convincing evidence to prove the facts so stipulated.” Syllabus

point 4, in part, Matter of Starcher, 202 W. Va. 55, 501 S.E.2d 772 (1998).



                                              i
              4.     “Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary

Procedure enumerates factors to be considered in imposing sanctions and provides as

follows: ‘In imposing a sanction after a finding of lawyer misconduct, unless otherwise

provided in these rules, the Court [West Virginia Supreme Court of Appeals] or Board

[Lawyer Disciplinary Board] shall consider the following factors: (1) whether the lawyer

has violated a duty owed to a client, to the public, to the legal system, or to the profession;

(2) whether the lawyer acted intentionally, knowingly, or negligently; (3) the amount of

the actual or potential injury caused by the lawyer’s misconduct; and (4) the existence of

any aggravating or mitigating factors.’” Syllabus point 4, Office of Lawyer Disciplinary

Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).



              5.     “Aggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syllabus point 4, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579
S.E.2d 550 (2003).



              6.     “Mitigating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify a reduction in the degree of discipline to be

imposed.” Syllabus point 2, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579
S.E.2d 550 (2003).




                                              ii
              7.     “Mitigating factors which may be considered in determining the

appropriate sanction to be imposed against a lawyer for violating the Rules of Professional

Conduct include: (1) absence of a prior disciplinary record; (2) absence of a dishonest or

selfish motive; (3) personal or emotional problems; (4) timely good faith effort to make

restitution or to rectify consequences of misconduct; (5) full and free disclosure to

disciplinary board or cooperative attitude toward proceedings; (6) inexperience in the

practice of law; (7) character or reputation; (8) physical or mental disability or impairment;

(9) delay in disciplinary proceedings; (10) interim rehabilitation; (11) imposition of other

penalties or sanctions; (12) remorse; and (13) remoteness of prior offenses.” Syllabus point

3, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).



              8.     “‘“‘In deciding on the appropriate disciplinary action for ethical

violations, this Court must consider not only what steps would appropriately punish the

respondent attorney, but also whether the discipline imposed is adequate to serve as an

effective deterrent to other members of the Bar and at the same time restore public

confidence in the ethical standards of the legal profession.’ Syllabus Point 3, Committee

on Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).” Syllabus Point 5,

Committee on Legal Ethics v. Roark, 181 W. Va. 260, 382 S.E.2d 313 (1989).’ Syllabus

Point 2, Committee on Legal Ethics v. White, 189 W. Va. 135, 428 S.E.2d 556 (1993).”

Syllabus point 4, Committee on Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377

(1994).



                                             iii
Jenkins, Justice:

              This lawyer disciplinary proceeding originated with a “Statement of

Charges” by the Lawyer Disciplinary Board (“LDB”) against Scott A. Curnutte (“Mr.

Curnutte”) alleging that he violated the West Virginia Rules of Professional Conduct by

providing false information about his professional liability insurance coverage to the West

Virginia State Bar (“State Bar”).      For three consecutive fiscal years, Mr. Curnutte

submitted his annual Financial Responsibility Disclosure (“FRD”) falsely certifying that

he was covered under a policy of professional liability insurance, when, in fact, he had no

such coverage. He also lied about having such coverage to a lawyer he employed, causing

that lawyer to similarly provide false information to the State Bar.



              The Hearing Panel Subcommittee (“HPS”) of the LDB has concluded, and

Mr. Curnutte and the Office of Lawyer Disciplinary Counsel (“ODC”) have stipulated, that

Mr. Curnutte’s dishonesty violated the Rules of Professional Conduct.           The HPS

recommends that this Court suspend Mr. Curnutte’s license to practice law for one-hundred

days. In addition, the HPS recommends that Mr. Curnutte be required to complete an

additional six hours of Continuing Legal Education in ethics; to comply with the duties of

suspended lawyers set out in Rule 3.28 of the West Virginia Rules of Lawyer Disciplinary

Procedure (“RLDP”); to reimburse the costs of these proceedings; and to fully and

accurately disclose to the LDB what efforts, if any, he has made to procure professional

liability insurance. After a careful review of the record developed in this disciplinary

proceeding, and upon a thorough consideration of the parties’ briefs, their oral arguments,

                                             1
and the relevant law, we conclude that Mr. Curnutte has twice violated a Rule of

Professional Conduct as alleged. However, we determine that a ninety-day suspension

with automatic reinstatement pursuant to RLDP 3.31, along with the other recommended

sanctions modified to comport with automatic reinstatement, provides an adequate sanction

for Mr. Curnutte’s misconduct.



                                            I.

                    FACTUAL AND PROCEDURAL HISTORY

             Mr. Curnutte is a lawyer practicing in Elkins, West Virginia. Having passed

the bar exam, he was admitted to the West Virginia State Bar on September 23, 1991;

therefore, he is subject to the disciplinary jurisdiction of this Court and its properly

constituted LDB.



             Article III(A), Section 2, of the State Bar By-Laws that were in effect at the

time relevant to these proceedings, 1 required every active lawyer engaged in the private



             1
                By order entered on December 30, 2019, this Court approved and adopted
revisions to the governance documents of the State Bar. Former Article III(A), Section 2,
of the State Bar By-Laws was replaced with the following provision:

                     Bylaw 4.01. Required annual disclosure. Upon
             admission to the Practice of Law in West Virginia, and with
             each subsequent annual membership payment, each active
             member of the State Bar is required to disclose information
             about the member’s financial responsibility for professional
             liability claims. Failure to provide the disclosure in the manner
             set forth in State Bar Administrative Rule 4 will result in
                                            2
practice of law to disclose whether he or she was covered by professional liability

insurance, and, if not covered, whether the lawyer had another form of adequate financial

responsibility:

              § 2. Disclosure.

                       Every active lawyer shall disclose to the West Virginia
              State Bar on or before September 1 of each year: (1) whether
              the lawyer is engaged in the private practice of law; (2) if so
              engaged, whether the lawyer is currently covered by
              professional liability insurance with limits of not less than
              $100,000 per claim and $300,000 policy aggregate covering
              generally insurable acts, errors and omissions occurring in the
              practice of law, other than an extended reporting endorsement;
              (3) if the lawyer is so engaged and not covered by professional
              liability insurance in the above minimum amounts, whether the
              lawyer has another form of adequate financial responsibility
              which means funds, in an amount not less than $100,000,
              available to satisfy any liability of the lawyer arising from acts
              or omissions by the lawyer or other persons employed or
              otherwise retained by the lawyer and that these funds shall be
              available in the form of a deposit in a financial institution of
              cash, bank certificate of deposit or United States Treasury
              obligation, a bank letter of credit or a surety or insurance
              company bond and describing same with reasonable
              particularity; (4) whether there is any unsatisfied final
              judgment(s) after appeal against either the lawyer, or any firm
              or any professional corporation in which the lawyer has
              practiced, for acts, errors or omissions, including, but not
              limited to, acts of dishonesty, fraud or intentional wrongdoing,
              arising out of the performance of legal services by the lawyer,
              including the date, amount and court where the judgment(s)
              was rendered; and (5) whether the lawyer is exempt from the
              provisions of this Rule because the lawyer is engaged in the
              practice of law as a full-time government lawyer or in-house
              counsel and does not represent clients outside that capacity. It

              penalties and subject the member to possible suspension as set
              forth in Rule 4.

W. Va. State Bar By-Laws, art. 4.
                                              3
              is the duty of every active lawyer to report any changes which
              occur.

W. Va. State Bar By-Laws, art. III(A), § 2. The State Bar By-Laws further required that

“[t]he foregoing shall be certified by each active lawyer admitted to practice law in West

Virginia on the State Bar’s Active Membership Fee Notice and shall be made available to

the public by such means as may be designated by the West Virginia State Bar.” W. Va.

State Bar By-Laws, art. III(A), § 3.



              For three consecutive fiscal years, 2015-2016, 2016-2017, and 2017-2018,

Mr. Curnutte certified to the State Bar on his FRD that he and his law firm, Curnutte Law,

were insured under a professional liability policy issued by ALPS. Contrary to his

disclosure, his ALPS policy had lapsed in March 2014. When reporting for fiscal years

2015-2016 and 2016-2017, the policy number of Mr. Curnutte’s ALPS policy appeared on

his electronic FRD form without him having to input the number. He submitted the form

falsely certifying that the policy was still in effect. For fiscal year 2017-2018, no policy

number appeared on the electronic FRD form, so Mr. Curnutte entered a fictitious policy

number and submitted the form falsely certifying he had professional liability insurance.

In addition, Mr. Curnutte hired a lawyer to work for his firm sometime in or around 2015. 2

When that lawyer requested policy information to complete her own FRD form, Mr.




              Mr. Curnutte had become a solo practitioner in or about 2014 after two
              2

attorney employees left his firm.
                                             4
Curnutte provided her with false information. He stated that he “pulled up [his] own

information on the [State Bar website] and then just read it off to her.”



              Formal charges against Mr. Curnutte were filed in this Court in July 2019.

Because Mr. Curnutte, for three consecutive fiscal years, certified to the State Bar on his

FRD that he was covered by professional liability insurance when he knew that this

information was false, the LDB charged him with violating Rule 8.4(c) of the West

Virginia Rules of Professional Conduct. 3 He was charged with a second violation of Rule

8.4(c) for providing false information about professional liability insurance coverage to his

lawyer employee. He timely filed his answer to the statement of charges in August 2019,

and an evidentiary hearing was held on October 22, 2019. On that same day, Mr. Curnutte,

who was self-represented, and the ODC stipulated to the facts relating to his deceptive

conduct, the fact that his conduct twice violated Rule 8.4(c), and the way in which his

conduct satisfied the considerations of RLDP 3.16. They additionally stipulated that Mr.

Curnutte knew it was a misrepresentation when he indicated on his electronic FRD that he

had professional liability insurance coverage, and, further, that when he provided insurance

information to his lawyer employee for purposes of her FRD, he knew the information was

false.




              3
                   West Virginia Rule of Professional Conduct 8.4(c) provides, in relevant
part, that “[i]t is professional misconduct for a lawyer to: . . . engage in conduct involving
dishonesty, fraud, deceit or misrepresentation[.]”

                                              5
                The HPS filed its report on February 13, 2020, wherein it found that the

evidence presented established that Mr. Curnutte committed two violations of Rule 8.4(c)

of the Rules of Professional Conduct. The HPS recommends the following sanctions:

                A.      That Respondent’s law license be suspended for one
                        hundred (100) days;

                B.      That prior to filing a petition for reinstatement pursuant
                        to Rule 3.32 of the Rules of Lawyer Disciplinary
                        Procedure, Respondent must complete an additional six
                        (6) hours of [Continuing Legal Education] in ethics;

                C.      That Respondent must comply with the mandates of
                        Rule 3.28[4] of the Rules of Lawyer Disciplinary
                        Procedure; and

                4
                    RLDP 3.28 sets out the duties of disbarred or suspended lawyers and
provides that

                        (a) A disbarred or suspended lawyer shall promptly
                notify by registered or certified mail, return receipt requested,
                or by first-class mail with the prior consent of the Office of
                Disciplinary Counsel, all clients being represented in pending
                matters, other than litigated or administrative matters or
                proceedings pending in any court [or] agency, of the lawyer’s
                inability to act as a lawyer after the effective date of disbarment
                or suspension and shall advise said clients to seek legal advice
                elsewhere. Failure of a disbarred or suspended lawyer to notify
                all clients of his or her inability to act as a lawyer shall
                constitute an aggravating factor in any subsequent disciplinary
                proceeding.

                        (b) A disbarred or suspended lawyer shall promptly
                notify by registered or certified mail, return receipt requested,
                or by first-class mail with the prior consent of the Office of
                Disciplinary Counsel, each of the lawyer’s clients who is
                involved in litigated or administrative matters or proceedings
                pending, of the lawyer’s inability to act as a lawyer after the
                effective date of disbarment or suspension and shall advise said
                client to promptly substitute another lawyer in his or her place.
                In the event the client does not obtain substitute counsel before
                                                6
D.       That prior to filing a petition for reinstatement pursuant
         to Rule 3.32 of the Rules of Lawyer Disciplinary
         Procedure, Respondent must reimburse the costs of
         these proceedings pursuant to Rule 3.15[5] of the Rules
         of Lawyer Disciplinary Procedure; and


the effective date of the disbarment or suspension, it shall be
the responsibility of the disbarred or suspended lawyer to move
pro se in the court or agency in which the proceeding is pending
for leave to withdraw as counsel. The notice to be given to the
lawyer for any adverse party shall state the place of residence
of the client of the disbarred or suspended lawyer.

        (c) The disbarred or suspended lawyer, after entry of the
disbarment or suspension order, shall not accept any new
retainer or engage as attorney for another in any new case or
legal matter of any nature. During the period from the entry
date of the order to its effective date, however, the lawyer may
wind up and complete, on behalf of any client, all matters
which were pending on the entry date. Within twenty days
after the effective date of the disbarment or suspension order,
the lawyer shall file under seal with the Supreme Court of
Appeals an affidavit showing (1) the names of each client being
represented in pending matters who were notified pursuant to
subsections (a) and (b); (2) a copy of each letter of notification
which was sent; (3) a list of fees and expenses paid by each
client and whether escrowed funds have been or need to be
reimbursed; and (4) an accounting of all trust money held by
the lawyer on the date the disbarment or suspension order was
issued. Such affidavit shall also set forth the residence or other
address of the disbarred or suspended lawyer where
communications may thereafter be directed and a list of all
other courts and jurisdictions in which the disbarred or
suspended lawyer is admitted to practice. A copy of this report
shall also be filed with the Office of Disciplinary Counsel.
5
    The relevant portion of RLDP 3.15 provides that,

[w]hen a sanction is imposed, the Hearing Panel Subcommittee
or the Court shall order the lawyer to reimburse the Lawyer
Disciplinary Board for the costs of the disciplinary proceeding
unless the panel or the Court finds the reimbursement will pose
                                 7
              E.      That at the time of filing a petition for reinstatement
                      pursuant to Rule 3.32 of the Rules of Lawyer
                      Disciplinary Procedure, Respondent shall fully and
                      accurately disclose to the Lawyer Disciplinary Board
                      what efforts, if any, he has made to procure professional
                      liability insurance.


The LDB argues in favor of this Court adopting the recommendations of the HPS. Mr.

Curnutte appears to advocate a less severe sanction; although, he does not suggest what

sanction he believes would be appropriate.



                                              II.

                                STANDARD OF REVIEW

              While we receive recommendations from the HPS in lawyer disciplinary

matters, it is well established that “[t]his Court is the final arbiter of legal ethics problems

and must make the ultimate decisions about public reprimands, suspensions[,] or

annulments of attorneys’ licenses to practice law.” Syl. pt. 3, Comm. on Legal Ethics v.

Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984). Accordingly, our review is plenary:

                      A de novo standard applies to a review of the
              adjudicatory record made before the [Hearing Panel
              Subcommittee (“HPS”) of the Lawyer Disciplinary Board] as
              to questions of law, questions of application of the law to the
              facts, and questions of appropriate sanctions; this Court gives
              respectful consideration to the [HPS’s] recommendations
              while ultimately exercising its own independent judgment. On
              the other hand, substantial deference is given to the [HPS’s]
              findings of fact, unless such findings are not supported by


              an undue hardship on the lawyer. Willful failure to reimburse
              the Board may be punished as contempt of the Court.
                                               8
              reliable, probative, and substantial evidence on the whole
              record.

Syl. pt. 3, Comm. on Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).

Applying these standards, we consider the merits of this disciplinary proceeding.



                                             III.

                                       DISCUSSION

              As we noted above, the ODC and Mr. Curnutte have stipulated the facts of

his misconduct and that his conduct violated Rule 8.4(c). This Court has recognized that,

“where the parties enter into stipulations of fact, the facts so stipulated will be considered

to have been proven as if the party bearing the burden of proof has produced clear and

convincing evidence to prove the facts so stipulated.” Syl. pt. 4, in part, Matter of Starcher,

202 W. Va. 55, 501 S.E.2d 772 (1998). For this reason, we direct our analysis to the

appropriate sanctions to be imposed upon Mr. Curnutte.



              Our consideration of the appropriate sanction is guided by our holding in

Syllabus point 4 of Office of Lawyer Disciplinary Counsel v. Jordan, 204 W. Va. 495, 513
S.E.2d 722 (1998):

                     Rule 3.16 of the West Virginia Rules of Lawyer
              Disciplinary Procedure enumerates factors to be considered in
              imposing sanctions and provides as follows: “In imposing a
              sanction after a finding of lawyer misconduct, unless otherwise
              provided in these rules, the Court [West Virginia Supreme
              Court of Appeals] or Board [Lawyer Disciplinary Board] shall
              consider the following factors: (1) whether the lawyer has
              violated a duty owed to a client, to the public, to the legal

                                              9
              system, or to the profession; (2) whether the lawyer acted
              intentionally, knowingly, or negligently; (3) the amount of the
              actual or potential injury caused by the lawyer’s misconduct;
              and (4) the existence of any aggravating or mitigating factors.”

Even though the parties have stipulated to the way Mr. Curnutte’s misconduct satisfies the

Jordan/Rule 3.16 factors, we nevertheless find it useful to examine each of these factors to

assess the proper sanction for his misconduct.



              Meeting the first Jordan/Rule 3.16 factor, the parties stipulated that Mr.

Curnutte violated the duties he owed to his clients, to the public, and to the legal profession.

Mr. Curnutte violated this factor by failing to abide by the governing rules of the State Bar

that require disclosure of professional liability insurance coverage. Because the disclosure

was available to the public, he allowed for the possibility that this false information would

be provided to clients or potential clients. He also allowed his employee lawyer to

inaccurately believe she had the protection of professional liability insurance coverage

when she did not. As an officer of the court, Mr. Curnutte’s duties include maintaining the

integrity of the legal profession. His deceitful conduct fell short of this duty.



              As to the second Jordan/Rule 3.16 factor, the parties stipulated that Mr.

Curnutte acted knowingly and negligently. Rule 1.0 of the Rules of Professional Conduct

states, in part, that “‘[k]nowingly’ . . . denotes actual knowledge of the fact in question.”

Similarly, “knowledge,” for the purposes of lawyer sanctions, has been defined as “the

‘conscious awareness of the nature or attendant circumstances of the conduct but without


                                              10
the conscious objective or purpose to accomplish a particular result.’” Lawyer Disc. Bd. v.

Sayre, 242 W. Va. 246, 253-54, 834 S.E.2d 721, 728-29 (2019) (quoting Annotated ABA

Standards for Imposing Lawyer Sanctions, Definition (2015)). “‘Negligence’ is defined as

a state where a lawyer fails to be aware of a substantial risk of consequences or result, and

the failure amounts to a breach of the standard of care that a reasonable lawyer would

exercise.” Lawyer Disc. Bd. v. Hart, 241 W. Va. 69, 87-88, 818 S.E.2d 895, 913-14 (2018)

(citing Lawyers’ Manual on Professional Conduct, Model Standards for Imposing Lawyer

Sanctions, § 01:801 Definitions (Am. Bar Ass’n 2012)). We accept the stipulation that Mr.

Curnutte’s conduct was knowing and negligent.



              The third Jordan/Rule 3.16 factor assesses the amount of actual or potential

injury caused by the misconduct. While there apparently was no actual harm to clients

insofar as no legal malpractice claims have been made for the period in which the existence

of insurance was misrepresented, Mr. Curnutte’s dishonesty created the potential for harm.

By misrepresenting the existence of insurance, he allowed for the possibility that his clients

or potential clients would believe he had such coverage. Additionally, he allowed his

lawyer employee to believe she had the protection of a professional liability policy when,

in fact, there was no such coverage. We find Mr. Curnutte’s dishonesty and noncompliance

with the administrative rules of the State Bar and the Rules of Professional Conduct are

clearly detrimental to his former attorney employee, the public, the legal system, and the

legal profession.



                                             11
              The final Jordan/Rule 3.16 factor requires an evaluation of aggravating and

mitigating factors. We first address the presence of aggravating factors. “Aggravating

factors in a lawyer disciplinary proceeding are any considerations or factors that may

justify an increase in the degree of discipline to be imposed.” Syl. pt. 4, Lawyer Disc. Bd.

v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003). The parties stipulated the following

aggravating factors: (1) a dishonest or selfish motive; (2) a pattern of misconduct in that

the conduct involved multiple reporting years; and (3) substantial experience in the practice

of law. 6



              Turning to mitigating factors, this Court has recognized that “[m]itigating

factors in a lawyer disciplinary proceeding are any considerations or factors that may

justify a reduction in the degree of discipline to be imposed.” Syl. pt. 2, id. However, we

have further clarified that

                     [m]itigating factors which may be considered in
              determining the appropriate sanction to be imposed against a
              lawyer for violating the Rules of Professional Conduct include:
              (1) absence of a prior disciplinary record; (2) absence of a
              dishonest or selfish motive; (3) personal or emotional
              problems; (4) timely good faith effort to make restitution or to
              rectify consequences of misconduct; (5) full and free
              disclosure to disciplinary board or cooperative attitude toward
              proceedings; (6) inexperience in the practice of law; (7)
              character or reputation; (8) physical or mental disability or
              impairment; (9) delay in disciplinary proceedings; (10) interim
              rehabilitation; (11) imposition of other penalties or sanctions;
              (12) remorse; and (13) remoteness of prior offenses.


              6
               As previously mentioned, Mr. Curnutte was admitted to the practice of law
in West Virginia on September 23, 1991.
                                             12
Syl. pt. 3, id. The parties stipulated the following mitigating factors: (1) Mr. Curnutte does

not have a prior disciplinary record; 7 (2) he has provided full and free disclosure to the

HPS and has had a cooperative attitude toward this disciplinary proceeding; (3) he has

made a good faith effort to rectify the consequences of his conduct; and (4) he has

expressed remorse during this disciplinary proceeding.



              Mr. Curnutte contends that additional mitigating factors were not considered

or even acknowledged by the HPS. 8 He points to evidence he presented through his

curriculum vitae and the testimony of Diane Young, Pro Bono Coordinator of West

Virginia Legal Aid, which includes the following:           (1) he has contributed to the

development of the law as a member of the Governing Council of the West Virginia Law

Institute from 2003 to the present; (2) he has served as President of the West Virginia Law

Institute from 2008 to the present; (3) he has submitted numerous scholarly reports to aid

the West Virginia Legislature; (4) he has actively participated in the West Virginia State

Bar, most recently by serving as co-chair of the Family Law Mediation Subcommittee from

2018 to the present; (5) he has published several scholarly articles; (6) he has contributed

to the practice of law by teaching various Continuing Legal Education courses from 2000



              7
                 Thirteen complaints, not including the instant matter, have been filed
against Mr. Curnutte since he was admitted to practice in 1991; however, none of those
thirteen resulted in any discipline being imposed.
              8
                 In arguing against the sanctions recommended by the LDB, Mr. Curnutte
fails to suggest what he believes to be an appropriate sanction. Thus, he appears to contend
that no suspension is warranted.
                                             13
to the present; (7) he has contributed to the future of the law by teaching various courses

at the West Virginia University College of Law continually from 2000 to the present; (8)

he has an exemplary record of providing pro bono public services to the citizens of West

Virginia; (9) he was awarded the Kaufman Award by the West Virginia State Bar in

recognition of the fact that he provided the most pro bono public services during the award

year; and (10) he has served as a member of the Pro Bono Committee of West Virginia

Legal Aid. As set out above, under Syllabus point 3 of Scott, 213 W. Va. 209, 579 S.E.2d
550, we recognize thirteen specific categories of mitigating circumstances. 9 All this

evidence fits into the same category, “(7) character or reputation.” Id. While we recognize

this evidence as demonstrating Mr. Curnutte’s general good reputation, we also find that,

given his association with law students through teaching at the West Virginia University

College of Law, as well as his activities with the State Bar and other lawyer associations

in West Virginia, it is important to emphasize the high ethical standards expected of the

lawyers practicing in this State. As we frequently have reaffirmed,

                     “‘“[i]n deciding on the appropriate disciplinary action
              for ethical violations, this Court must consider not only what
              steps would appropriately punish the respondent attorney, but
              also whether the discipline imposed is adequate to serve as an
              effective deterrent to other members of the Bar and at the same
              time restore public confidence in the ethical standards of the
              legal profession.” Syllabus Point 3, Committee on Legal Ethics
              v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).’ Syllabus

              9
                In addition, Mr. Curnutte argues that he practices in a rural area of the State
that is under-served by lawyers and, as a result, a large group of people in that area would
suffer harm from the absence of his services. To the extent that this information does not
fit within any of the recognized mitigating factors set out in Syllabus point 3 of Lawyer
Disciplinary Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003), we do not consider
it.
                                              14
              Point 5, Committee on Legal Ethics v. Roark, 181 W. Va. 260,
              382 S.E.2d 313 (1989).” Syllabus Point 2, Committee on Legal
              Ethics v. White, 189 W. Va. 135, 428 S.E.2d 556 (1993).

Syl. pt. 4, McCorkle, 192 W. Va. 286, 452 S.E.2d 377. Indeed, this Court has recognized

that

              “[n]o single transgression reflects more negatively on the legal
              profession than a lie.” [Astles’ Case, 594 A.2d 167, 170 (N.H.
              1991)]. The honor of practicing law “does not come without
              the concomitant responsibilities of truth, candor[,] and
              honesty . . . . [I]t can be said that the presence of these virtues
              in members of the bar comprises a large portion of the fulcrum
              upon which the scales of justice rest.” Jones’ Case, 137 N.H.
351, 628 A.2d 254, 259 (1993) (quotation omitted). “Respect
              for our profession is diminished with every deceitful act of a
              lawyer.” Disciplinary Counsel v. Fowerbaugh, 74 Ohio St. 3d
187, 658 N.E.2d 237, 239 (1995).

Lawyer Disc. Bd. v. Munoz, 240 W. Va. 42, 51, 807 S.E.2d 290, 299 (2017). See also

Lawyer Disc. Bd. v. Losch, 219 W. Va. 316, 319, 633 S.E.2d 261, 264 (2006) (per curiam)

(observing that “‘[h]onesty is one of the cornerstones of the legal profession’” (quoting

Office of Lawyer Disc. Counsel v. Galford, 202 W. Va. 587, 590, 505 S.E.2d 650, 653

(1998) (per curiam)).



              In Munoz, this Court imposed a ninety-day suspension with automatic

reinstatement, among other sanctions, due, in part, to Mr. Munoz’s deceit in lying to a

magistrate judge by insisting that he had not orally requested continuances in a DUI case, 10

making false statements about filing a timely motion to withdraw in another case, and



              10
                   The DUI case before the magistrate judge was against Mr. Munoz himself.
                                              15
making false statements during the disciplinary process. 11 The LDB directs this Court’s

attention to several cases involving dishonest conduct in which various sanctions were

imposed. See Lawyer Disc. Bd. v. Losch, 219 W. Va. 316, 633 S.E.2d 261 (imposing

reprimand, and other sanctions, for violation of Rules 8.4(c) and 8.4(d) by altering

document after it was signed by circuit court and causing it to be served on an individual); 12

Lawyer Disc. Bd. v. Ansell, 210 W. Va. 139, 556 S.E.2d 106 (2001) (per curiam)

(suspending lawyer for sixty days, along with other sanctions, for attempting to obtain

legitimately earned payment from the Public Defender’s Services for two court-appointed

criminal cases by altering a circuit court order from another court-appointed case); Office

of Disc. Counsel v. Galford, 202 W. Va. 587, 505 S.E.2d 650 (1998) (per curiam) (ordering

one-year suspension, and other sanctions, after lawyer forged a will following a testator’s

death to include an heir mistakenly omitted from original will lawyer prepared; lawyer also

was criminally prosecuted and entered a nolo contendere plea); Comm. on Legal Ethics v.

Taylor, 190 W. Va. 133, 437 S.E.2d 443 (1993) (per curiam) (adopting recommendation

of two consecutive six-month suspensions, with other sanctions, for practicing law as an

Assistant Public Defender while law license suspended for Mandatory Continuing Legal

Education deficiencies, and for writing a check on an account with knowledge that it lacked

sufficient funds and then failing to make restitution when the incident was brought to light).



              11
                Mr. Munoz was also charged with violations of the Rules of Professional
Conduct for his failures to communicate with clients and failures to expedite litigation.
              12
                   Losch involved a single act. Unlike the instant case, there was no pattern
of misconduct.
                                              16
             Having fully considered the record in this matter, along with the parties’

arguments, the Jordan/Rule 3.16 factors, including aggravating and mitigating

circumstances, and other disciplinary cases involving instances of dishonesty, we conclude

that a ninety-day suspension with automatic reinstatement under RLDP 3.31, 13 along with

the other recommended sanctions modified to comport with automatic reinstatement,

provides an adequate sanction for Mr. Curnutte’s misconduct in this case.




             13
                  According to RLDP 3.31,

                     [w]hen a lawyer has been suspended for a period of
             three months or less, and all other requirements as to
             restitution, conditions, or some other act shall be satisfied, the
             lawyer’s reinstatement to the practice of law in this State shall
             be automatic, unless otherwise provided in the order of
             suspension, upon satisfaction of all membership requirements
             of The West Virginia State Bar, including fees and mandatory
             continuing legal education, unless otherwise provided in the
             order of suspension. Failure to comply with all requirements
             as to restitution, conditions, or some other act incident to the
             suspension, shall constitute an aggravating factor in any
             subsequent disciplinary proceeding. The lawyer shall provide
             written documentation to the Office of Disciplinary Counsel
             no later than fourteen days prior to the effective date of
             reinstatement that all terms and conditions imposed by the
             Supreme Court of Appeals have been satisfied. Thereafter, if
             the Office of Disciplinary Counsel shall determine that all
             terms and conditions of reinstatement have not been satisfied,
             it shall inform the Supreme Court of Appeals prior to the
             effective date of reinstatement in order that compliance with its
             directives can be compelled.
                                            17
                                          IV.

                                   CONCLUSION

             Based upon the foregoing analysis, we find the sanctions set out below will

accomplish the goals of our lawyer disciplinary system by appropriately punishing Mr.

Curnutte’s misconduct, serving as a deterrent to other members of the Bar, and restoring

public confidence in the legal profession. See Syl. pt. 4, McCorkle, 192 W. Va. 286, 452
S.E.2d 377. Accordingly, we impose the following sanctions:

             A.   Mr. Curnutte’s law license is suspended for ninety days
                  with automatic reinstatement under RLDP 3.31;

             B.   Mr. Curnutte must complete an additional six hours of
                  Continuing Legal Education in ethics prior to his
                  automatic reinstatement;

             C.   Mr. Curnutte must comply with the mandates of RLDP
                  3.28, which sets out the duties of disbarred or suspended
                  lawyers;

             D.   Mr. Curnutte must reimburse the costs of these
                  proceedings pursuant to RLDP 3.15 prior to his automatic
                  reinstatement; and

             E.   Mr. Curnutte shall, prior to his automatic reinstatement,
                  fully and accurately disclose to the LDB what efforts, if
                  any, he has made to procure professional liability
                  insurance.


                                  Law License Suspended and Other Sanctions Imposed.




                                          18